In a suit under the Georgia workmen's compensation law, the authority to make findings of fact is vested exclusively in the Department of Industrial Relations.
         DECIDED MARCH 5, 1940. REHEARING DENIED MARCH 28, 1940.
This case came to this court on a writ of error complaining of the judgment affirming an award of the Department of Industrial Relations, denying the claim of Bertha Sims for compensation on account of the death of Will Sims, her husband. This court, in Sims v. American Mutual Liability InsuranceCo., 59 Ga. App. 170 (200 S.E. 164), reversed the judgment of the superior court, and held that the claimant was entitled to compensation, but did not attempt to rule on the amount due to her. On March 15, 1939, the judgment of this court was made the judgment of the superior court. On May 15, 1939, the judge of that court rendered a final judgment in the case, and ordered the plaintiffs in error to "pay to Bertha Sims compensation at the rate of $4.25 per week, beginning September 21, 1935, and continuing during dependency, but for not more than three hundred weeks from September 21st, 1935, the date of the accident." This judgment is assigned as error in the present bill of exceptions. It is well-settled law that in a suit under the Georgia workmen's compensation act, the authority to make findings of fact isexclusively vested in the Department of Industrial Relations. And it is evident from the facts of this case that before a final judgment in favor of the claimant can be rendered it is necessary to determine whether, and at what time, the dependency of the claimant on Will Sims ceased; and those questions are questions of fact which can be decided only by the Department of Industrial Relations. It follows *Page 425 
that the judge of the superior court was without authority to render the final judgment complained of.
Judgment reversed. MacIntyre and Guerry, JJ., concur.